     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 1 of 33


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JEROME ELDER,                              No. 2:16-CV-1925-TLN-DMC-P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    SILVA, et al.,
15                        Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. Pending before the Court are Defendants’ motion for summary judgement,
19   ECF No. 34, Plaintiff’s opposition, ECF No. 36, and response, ECF No. 37, and Defendants’
20   reply, ECF No. 39.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       1
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 2 of 33


 1                                            I. BACKGROUND

 2          A.      Plaintiff’s Allegations

 3                  This action proceeds on Plaintiff’s first amended complaint. See ECF No. 16.

 4   Plaintiff names seven defendants employed at High Desert State Prison: (1) Correctional Officer

 5   (C/O) Silva, (2) C/O Joksch, (3) C/O Whitcome, (4) Correctional Sergeant (Sgt.) Speers, (5) Sgt.

 6   Brackett,1 (6) Correctional Lieutenant (Lt.) Ramsey, and (7) Lt. Hogan. See id.

 7                  Though Plaintiff’s narrative of the facts jumps forward and backward in time, the

 8   following outline of Plaintiff’s allegations is arranged chronologically.

 9                  July 2014

10                  According to Plaintiff, two weeks after his arrival at High Desert State Prison on

11   July 8, 2014, Defendant Silva issued plaintiff his personal property on July 22, 2014. See ECF

12   No. 16 at 4. At that time, Defendant Silva informed Plaintiff that a few items were disallowed,

13   including Plaintiff’s posters. See id. Plaintiff alleges Defendant Silva told Plaintiff that he had

14   three days to put enough money in his trust account to have the posters sent home before the

15   prison disposed of them. See id. Plaintiff gathered the funds within three days, but his posters

16   had been disposed of anyway. See id. Plaintiff subsequently filed a grievance against Defendant

17   Silva for prematurely disposing of his posters. See id.

18                  September 2014

19                  On September 7, 2014, Plaintiff did not receive lunch and asked Defendant Joksch

20   if he could retrieve it. See id. at 5. Defendant Joksch allegedly responded, “[y]ou like to write up
21   staff and complain like a little bitch, so fuck your state lunch!” Id. Plaintiff filed a grievance

22   against Defendant Joksch the same day. See id.

23                  On the following day, September 8, 2014, Defendant Joksch allegedly ordered

24   Plaintiff: “Pack up your shit your [sic] moving with a gang member. You need to learn a fucking

25   lesson!” Id. Plaintiff asked Defendant Joksch why he was being moved, leading Defendant

26   Joksch to respond: “I’ll show you how we deal with problems up here.” Id. Defendant Joksch
27   subsequently reported a rules violation against Plaintiff for “willfully delaying a peace officer by

28          1
                    Defendant Brackett is erroneously named as “Bradett.”
                                                     2
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 3 of 33


 1   refusing assigned housing.” Id.

 2                  October 2014

 3                  On October 6, 2014, Defendant Speers interviewed Plaintiff for his first grievance

 4   regarding his posters. Id. Plaintiff explained that Defendant Silva gave him three days to fund

 5   his trust account and provided Defendant Speers with a property receipt showing Plaintiff never

 6   signed nor agreed to donate or destroy his confiscated property. See Id. Defendant Speers

 7   allegedly responded multiple times by stating: “Well, my officer fucked up.” Id.

 8                  On October 17, 2014, Defendant Ramsey interviewed Plaintiff regarding the rule

 9   violation report issued by Defendant Joksch. See id. Plaintiff expressed that he believed Joksch’s

10   disciplinary action was in retaliation for Plaintiff’s complaint against him. See id. Defendant

11   Ramsey ruled against Plaintiff and imposed a penalty of ninety days loss of credit and suspended

12   privileges. See id. at 6. Although not included in the penalties imposed by defendant Ramsey,

13   Plaintiff was denied access to the yard and dayroom, and was confined to his cell for twenty

14   consecutive days. See id. During Plaintiff’s confinement, he complained to Defendant

15   Whitcome, who told Plaintiff, “this is not a place for ‘whiners’ or ‘complainers.’” See id. at 5.

16                  November 2014

17                  On November 17, 2014, Correctional Counselor D. Clark interviewed Plaintiff

18   regarding his rules violation appeal. See id. Plaintiff explained that he was wrongly confined to

19   quarters and that the retaliation he experienced made him afraid for his safety. D. Clark allegedly

20   responded to plaintiff by stating: “your [sic] lucky it isn’t worse.” Id.
21                  February 2015

22                  On February 18, 2015, Defendant Brackett ordered Plaintiff and his cellmate to the

23   showers and seized Plaintiff’s legal documents from his cell for a “future search.” Id.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        3
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 4 of 33


 1               The following summarizes Plaintiff’s claims by defendant:

 2               Silva         Plaintiff claims Defendant Silva improperly destroyed his
                               property in July 2014, conduct for which Plaintiff filed a
 3                             grievance. See id. at 4.
 4               Joksch        Plaintiff claims that he didn’t receive a state-provided sack lunch
                               on September 7, 2014, and that, when he asked Defendant Joksch
 5                             about it, Defendant Joksch said: “You like to write up staff and
                               complain like a little bitch, so fuck your state lunch!” Id. at 5.
 6                             Plaintiff further claims that, the next day, Defendant Joksch gave
                               Plaintiff the following order: “Pack up your shit your [sic] moving
 7                             with a gang member.” Id. According to Plaintiff, Defendant
                               Joksch also stated: “You need to learn a fucking lesson!” Id.
 8                             When Plaintiff asked Defendant Joksch why he was suddenly
                               being moved, Defendant Joksch allegedly said: “I’ll show you
 9                             how we deal with ‘problems’ up here.” Id. Plaintiff also alleges
                               that, for simply asking why he was being moved, Defendant
10                             Joksch issued Plaintiff a rules violation report for willfully
                               delaying a peace officer by refusing assigned housing. See id.
11
                 Whitcome      Plaintiff claims that, upon attempting to enter the yard and
12                             dayroom, he asked Defendant Whitcome about the loss of yard
                               and dayroom privileges assessed by Defendant Ramsey and
13                             Defendant Whitcome said: “This is not a place for ‘whiners’ or
                               ‘complainers.’” Id. Plaintiff states that he remained “confined
14                             to quarters” for 20 consecutive days. Id.
15               Speers        Plaintiff states Defendant Speers interviewed him in October
                               2014 regarding the grievance he filed following Defendant
16                             Silva’s alleged destruction of his property. See id. at 4.
                               According to Plaintiff, after he explained to Defendant Speers
17                             what Defendant Silva had done, Defendant Speers responded:
                               “Well, my officer fucked up.” Id. at 4.
18
                 Brackett      Plaintiff states that, when he and his cellmate were taken out of
19                             their cell and “placed in the shower,” Defendant Brackett took
                               Plaintiff’s legal materials for a “future search.” Id. at 6. When
20                             Plaintiff asked Defendant Brackett about this, Defendant Brackett
                               allegedly responded: “This is your last ‘warning.’” Id.
21
                 Ramsey        Plaintiff alleges that, on October 17, 2014, Defendant Ramsey
22                             presided over the hearing on the rules violation report issued by
                               Defendant Joksch for refusing a housing assignment. See id. at 5.
23                             Plaintiff states that he was found guilty of the rules violation and
                               assessed “90 days loss of credit” and other privileges. Id. at 5.
24
                 Hogan         Plaintiff’s first amended complaint contains no allegations
25                             relating to Defendant Hogan. See e.g. id.
26
27   ///

28   ///
                                                   4
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 5 of 33


 1          B.      Procedural History

 2                  Plaintiff filed the original complaint against all defendants herein and Warden R.

 3   St. Andre on July 21, 2016, alleging multiple constitutional violations. See ECF No. 1. On

 4   November 15, 2018, the Court granted Plaintiff leave to amend the complaint’s non-cognizable

 5   claims. See ECF No. 15. In that order, the Court identified three potential claims: (1) destruction

 6   of property, in violation of the Due Process Clause of the Fourteenth Amendment; (2) retaliation

 7   in violation of the First Amendment; and (3) improper search and seizure. See id.

 8                  On December 17, 2018, Plaintiff filed his first amended complaint, omitting all

 9   claims against St. Andre. See ECF No. 16. The Court ordered service on the remaining

10   defendants for various claims including: (1) retaliation, in violation of the First Amendment; and

11   (2) deliberate indifference, in violation of the Eighth Amendment. See ECF Nos. 17, 19. On

12   April 29, 2020, Defendants filed their motion for summary judgment. See ECF No. 34.

13

14                         II. STANDARD FOR SUMMARY JUDGEMENT

15                  The Federal Rules of Civil Procedure provide for summary judgment or summary

16   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,

17   together with affidavits, if any, show that there is no genuine issue as to any material fact and that

18   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

19   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.

20   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of
21   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See

22   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the

23   moving party

24                  always bears the initial responsibility of informing the district court of the
                    basis for its motion, and identifying those portions of “the pleadings,
25                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
26                  genuine issue of material fact.
27                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
28   ///
                                                        5
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 6 of 33


 1                  If the moving party meets its initial responsibility, the burden then shifts to the

 2   opposing party to establish that a genuine issue as to any material fact actually does exist. See

 3   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

 4   establish the existence of this factual dispute, the opposing party may not rely upon the

 5   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

 6   form of affidavits, and/or admissible discovery material, in support of its contention that the

 7   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

 8   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

 9   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

10   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

11   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

12   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

13   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

14   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

15   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

16   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

17   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

18   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

19                  In resolving the summary judgment motion, the court examines the pleadings,

20   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.
21   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

22   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the

23   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

24   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

25   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

26   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.
27   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

28   judge, not whether there is literally no evidence, but whether there is any upon which a jury could
                                                         6
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 7 of 33


 1   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 2   imposed.” Anderson, 477 U.S. at 251.

 3

 4                                  III. THE PARTIES’ EVIDENCE

 5                  Defendants’ motion for summary judgment is supported by the following:

 6                  DX A           The sworn of declaration H. Cervantez. See ECF No. 34-3,
                                   pgs. 8-70.
 7
                    DX B           The California Department of Corrections and Rehabilitation
 8                                 (CDCR) Operations Manual excerpt dated January 1, 2014.
                                   See id. at 71-73.
 9
                    DX C           Transcript excerpts of the deposition of Corey Jerome Elder
10                                 dated January 10, 2020. See id. at 74-76.
11                  DX D           The sworn declaration of S. Barnes. See id. at 77-87.
12                  DX E           Unpublished cases provided to Plaintiff in accordance with the
                                   local rules. See id. at 88-108.
13

14                  Plaintiff’s opposition to the motion for summary judgment is supported by:
15                  Exhibit 1      Plaintiff’s comprehensive accommodation chrono form dated
                                   September 4, 2009. See ECF No. 37, pgs. 30-31.
16
                    Exhibit 2      A cell search receipt dated February 18, 2015. See id. at 38-39.
17
                    Exhibit 3      Plaintiff’s CDCR level of care decision form. See id. at 40-42.
18

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                      7
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 8 of 33


 1                 In further support of their motion, Defendants have submitted a Statement of

 2   Undisputed Facts (DUF)2, ECF No. 34-3, pgs. 1-7, and Plaintiff has submitted his responses, see

 3   ECF No. 37, pgs.1-12. The following summarizes these filings:

 4
      Defendants’ Statement                           Plaintiff’s Response
 5
      1. Plaintiff, Corey Jerome Elder (F-10489) is a 1. Admit.
 6    state prisoner in the custody of the
      California Department of Corrections and
 7    Rehabilitation (CDCR). (Defendants’ Exhibit
      A (DX A), Attachment 1, decl. of H. Cervantes
 8    and documents from Plaintiff’s central file, p.
      2-5.) Plaintiff was housed at High Desert State
 9    Prison (HDSP) at times material to the matters
      at issue.
10
      (DX A-1, p. 2.)
11

12    2. Defendants are employees of CDCR, and     2. Admit.
      were assigned to HDSP in the following
13    positions: Defendants Hogan and Ramsey
      were Correctional Lieutenants; Defendants
14    Speers and Brackett were Correctional
      Sergeants; and Defendants Silva, Joksch, and
15    Whitcome were Correctional Officers at
      HDSP, and were assigned to HDSP at all times
16    material to the matters at issue.

17    (First Amended Compl. at § III.)

18
      3. Plaintiff arrived at HDSP on July 8, 2014, as 3. Admit.
19    an adverse transfer due an increase in his
      classification score.
20
      (DX A-1, p. 2.)
21

22    4. Plaintiff appeared for his initial           4. Admit.
      classification committee hearing on July 15,
23    2014, during which time the committee found
      that Plaintiff was eligible for double-cell
24    housing.

25    (DX A, p. 6-7.)

26
27
            2
28                   The Court notes that DUF 32 appears to be missing. Also, Plaintiff sometimes
     refers to himself as “petitioner.”
                                                    8
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 9 of 33


 1    Defendants’ Statement                                   Plaintiff’s Response
 2
      5. Following his assignment to C-Facility, Unit 5. Deny. In defendant’s [sic] exhibit marked,
 3    8, cell 132, upper bunk, Plaintiff was issued   DXA-010 petitioner signed and dated the
      his property.                                   property receipt on 7-22-2014. A full two
 4                                                    weeks after petitioner had arrived.
      (DX A-1, p. 7.)
 5

 6    6. According to the property receipt, Plaintiff         6. Deny. Again, on defendant’s [sic] exhibit
      received four boxes of property on July 22,             marked, DXA-010 there is no signature in the
 7    2014, but he was denied his hair and nail               box marked “Inmate Signature” where
      clippers, a red prayer rug, and posters. Those          petitioner was suppose [sic] to have signed.
 8    items were donated because Plaintiff did not            Petitioner’s signature is only in the box where
      have adequate funds in his trust account to             he received 4 boxes of his property.
 9    send them out.

10    (DX A-1, p. 9-10, 19.)

11
      7. On August 12, 2014, Plaintiff submitted a            7. Admit.
12    request for interview claiming that he was
      waiting for some portraits to be sent home.
13
      (DX A-1, p. 10(a).)
14

15    8. Plaintiff received a response on August 19,          8. Admit.
      2014, indicating there was nothing in the
16    computer system showing that Plaintiff had
      property that was mailed home.
17
      (DX A-1, p. 10(a).)
18

19    9. That same day Plaintiff filed a grievance            9. Admit.
      claiming that he was told when his property
20    was received that he could not have his
      portraits or drawings, and he wanted them sent
21    to his attorney. Plaintiff did not allege that he
      was told his paintings would be held until he
22    received money from home. As his requested
      disposition, Plaintiff again requested that his
23    property be sent to his attorney.

24    (DX A-1, p. 11.)

25

26   ///
27   ///
28   ///
                                                          9
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 10 of 33


 1
       10. Plaintiff does not know who donated or         10. Deny. Petitioner claims that defendant
 2     destroyed his portraits or drawings.               Silva destroyed/donated his portraits or
                                                          drawings.
 3     (Defendants’ Exhibit C (DX C), deposition
       transcript of Corey Elder, 22:19-24.)
 4

 5     11. On October 6, 2014, Sergeant Speers            11. Deny. Petitioner wasn’t interviewed on
       interviewed Plaintiff regarding his grievance.     “October 6, 2014” but on October 21, 2014.
 6
       (DX A-1, p. 19.)
 7

 8     12. Sergeant Speers advised Plaintiff that his     12. Deny. In the defendant’s [sic] exhibit
       drawings were confiscated on July 22, 2014,        “DXA-019” is an appeal in which it was
 9     and at that time, Officer Sauder contacted the     alleged that Sergeant Speers “told you at the
       trust office to determine whether Plaintiff had    time the drawings were confiscated; you did
10     money in his account to send the property out.     not have the available funds to mail them
       Because Plaintiff did not have funds in his        out.” Petitioner only dealt with correctional
11     trust account, his property was donated in         officer Silva when issued his property.
       accordance with the Department Operations          Petitioner only met Speers when interviewed
12     Manual (DOM), section 54030.12.2.                  2 months after receiving his property.
13     (DX A-1, p. 19.)
14
       13. DOM section 54030.12.2 states,                13. Admit.
15     “Unauthorized inmate personal property,
       including that which is altered, exceeds
16     volume limitations, or is beyond repair, shall
       be disposed of in accordance with the
17     provisions of this Section. The institution shall
       not store unauthorized inmate property except
18     as provided for inmates placed in ASU as
       provided for in Section 54030.13.2.” That
19     section goes on to state, “Inmates shall sign the
       CDC Form 1083 indicating their choice of
20     disposition and agreement to the method for
       disposing of their property. If the inmate
21     makes no selection or has insufficient funds,
       staff shall document that fact and determine
22     the method of disposition.
       Unauthorized personal property shall be
23     disposed of as follows:
24     Mail the item to an address provided by the
       inmate via United States Postal Service
25     (USPS) or common carrier at the inmate’s
       expense. This option is not available for
26     inmates with insufficient funds in their trust
27
       (13 continued on next page)
28
                                                         10
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 11 of 33


 1
       (13 continued from previous page)
 2
       account. Return the item to the sender via
 3     USPS or common carrier at the inmate’s
       expense. This option is not available for
 4     inmates with insufficient funds in
       their trust account. [sic]
 5
       (Defendants’ Exhibit B (DX B))
 6

 7     14. At the time that Plaintiff’s property was        14. Deny. In direct violation of the
       disallowed, Plaintiff did not have funds in his      disposition in Department Operations Manual
 8     trust account, therefore, his property was           2014, section 54030.12., petitioner never
       donated.                                             signed or agreed to have his property donated
 9                                                          or destroyed as evidence by the property
       (DX A-1, p. 19.)                                     receipt.
10

11

12     15. Plaintiff’s grievance was denied at the first    15. Admit.
       level of review by Associate Warden
13     Zumpano on October 21, 2014.

14     (DX A-1, p. 20.)

15
       16. Dissatisfied with the first level response,      16. Admit.
16     Plaintiff submitted his grievance to the
       second level of review on October 27, 2014,
17     claiming that his property was not contraband
       and should not have been confiscated. Plaintiff
18     also claimed that unnamed officers failed to
       comply with procedures. For the first time,
19     Plaintiff alleged that Officer Silva had
       informed Plaintiff that he had until July 25,
20     2014, to get money sent into his trust account,
       and the property would be held until that date.
21
       Plaintiff claimed that when he mentioned this
22     during his interview, Sergeant Speers stated,
       “oh well, my officer fucked up.”
23
       (DX A-1, p. 13-14.)
24

25    ///

26    ///

27    ///

28    ///
                                                           11
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 12 of 33


 1
       17. Plaintiff was again interviewed regarding        17. Deny. In addition to being interviewed by
 2     his property on November 22, 2014, this              Lieutenant Hogan, plaintiff was asked did he
       time by Lieutenant Hogan. Hogan also                 have anything that he wanted to add. Plaintiff
 3     interviewed Sergeant Speers and Officer Silva.       indeed said that he wanted to add some
       Lieutenant Hogan advised Plaintiff that his          things. Plaintiff went on to explain that he
 4     drawings were confiscated because they were          was being harassed, intimidated, and
       on oversized paper, which was not allowed at         retaliated against.
 5     HDSP.
 6     (DX A-1, p. 21-22.)
 7
       18. Plaintiff’s grievance was denied at the          18. Admit.
 8     second level of review by Chief Deputy
       Warden St. Andre on November 24, 2014.
 9     Plaintiff’s grievance was later denied at the
       Director’s level of review.
10
       (DX A-1, p. 22-23.)
11

12     19. Plaintiff filed another grievance on             19. Admit.
       September 7, 2014, this time claiming that
13     second watch correctional staff ran out of sack
       lunches, but promised to get Plaintiff a lunch
14     before the shift ended. Plaintiff also claimed
       that when he complained to Officer Joksch
15     during third watch, Joksch was disrespectful,
       stating “so what am I supposed to do about
16     your lunch? I don’t give a fuck about your
       lunch.” Plaintiff requested that Officer Joksch
17     be reprimanded.
18     (DX A-1, p. 25-26.)
19
       20. Plaintiff withdrew his grievance on              20. Deny. Petitioner withdrew his grievance
20     September 19, 2014, advising that housing unit       with the agreement that the harassment,
       officers had provided Plaintiff with his sack        intimidation, and retaliation would stop.
21     lunch on September 7, 2014.                          Which it didn’t, but only worsened . . . [sic]
22     (DX A-1, p. 27.)
23
       21. On September 8, 2014, Officer Joksch             21. Deny. Petitioner was issued a rules
24     issued Plaintiff a rules violation for delaying a    violation report just one day after filing the
       peace officer when Plaintiff refused to accept a     grievance against officer Joksch. Petitioner
25     cell partner.                                        contended that he never refused a cell partner.
26     (DX A-1, p. 28.)
27

28    ///
                                                           12
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 13 of 33


 1
       22. Officer Joksch noted that the inmate with        22. Deny. Petitioner wrote a staff
 2     whom Plaintiff was to be housed was                  complaint/grievance on September 7, 2014.
       evaluated and deemed compatible, and there           Then just the very next day on September 8,
 3     were no known factors that prevented the two         2014 petitioner was told to move. Petitioner
       inmates from being housed together. Joksch           only asked where he was moving and if the
 4     ordered Plaintiff to move into a new cell with       other inmate could possibly move with
       the inmate, but he refused to do so. Plaintiff       petitioner. Petitioner produced a permanent
 5     then produced an outdated accommodation              lower bunk that he received in 2009 that was
       chrono dated September 9, 2009, claiming that        never canceled or rescinded.
 6     he needed a lower bunk. Officer Joksch went
       to the clinic to get Plaintiff’s most recent         (Exhibit 1)
 7     accommodation chrono, which noted that
       Plaintiff did not require any accommodations.
 8
       (DX A-1, p. 28.)
 9

10     23. In authoring the rules violation report,         23. Deny. There is no documentation that
       Officer Joksch noted that Plaintiff had refused      petitioner ever refused a cell partner. This
11     to accept two other cell partners on September       allegation was only made in Officer Joksch’s
       7, 2014.                                             rules violation report authored one day after
12                                                          petitioner wrote the staff complaint/grievance
       (DX A-1, p. 30.)                                     against Officer Joksch.
13

14     24. Plaintiff’s disciplinary hearing on the rules    24. Admit.
       violation was held on October 17, 2014.
15     Lieutenant Ramsey acted and the Senior
       Hearing Officer, advising Plaintiff of the
16     charges against him.
17     (DX A-1, p. 28.)
18
       25. Plaintiff pled not guilty to the charge of       25. Admit.
19     willfully delaying a peace officer by refusing
       assigned housing, stating, “I am a
20     non-affiliated inmate and they were trying to
       house me on the upper tier with a gang
21     member. Also, I have a lower bunk/lower tier
       chrono.”
22
       (DX A-1, p. 32.)
23

24     26. During the hearing, Lieutenant Ramsey            26. Deny. Petitioner did in fact request
       noted that Plaintiff did not meet the criteria       witnesses and that other evidence be
25     for the assignment of an investigative               admitted.
       employee (IE) to assist Plaintiff. Ramsey also
26     noted that all time constraints had been met,
       and Plaintiff had not requested witnesses.
27
       (DX A-1, p. 31-32.)
28
                                                           13
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 14 of 33


 1
       27. Lieutenant Ramsey found Plaintiff guilty          27. Deny. As noted in petitioners [sic] appeal,
 2     of the charge against him based on a                  DXA-038, 039, there was no other evidence
       preponderance of the evidence.                        offered against petitioner other than Officer
 3                                                           Joksch’s word.
       Lieutenant Ramsey considered the rules
 4     violation report authored by Officer Joksch,          Petitioner explained that he
       and that Plaintiff had presented an outdated          did in fact end up accepting a cell mate.
 5     accommodation chrono that was no longer               Petitioner also explained that he has been
       valid. Lieutenant Ramsey also considered              coming to the California Department of
 6     Plaintiff’s level of mental health care, even         Corrections since 1992 and has never refused
       though it was determined that Plaintiff’s             a cell mate [sic] and that this was just clearly
 7     mental health was not a factor in refusing a          a retaliatory act against petitioner.
       cell partner. Finally, Lieutenant Ramsey noted
 8     that all of the cell partners offered to Plaintiff
       were designated racially eligible, as was
 9     Plaintiff.
10     (DX A-1, p. 32-34.)
11
       28. Because it was Plaintiff’s first rules            28. Admit.
12     violation for refusing to accept a cell partner,
       Defendant Ramsey assessed Plaintiff ninety
13     days loss of credits and privileges, including
       canteen, telephone, vendor packages, and
14     personal property.
15     (DX A-1, p. 34.)
16
       29. On November 5, 2014, Plaintiff submitted          29. Admit.
17     a grievance, challenging the finding of guilt.
       Plaintiff claimed he was denied an
18     investigative employee, and witnesses at the
       hearing. Plaintiff also claimed that Lieutenant
19     Ramsey refused to provide him the ability to
       submit documents that would show Plaintiff
20     that the rules violation was retaliatory.
21     (DX A-1, p. 38-39.)
22
       30. The grievance was denied at the second            30. Admit.
23     level of review on December 17, 2014, by
       Acting Chief Deputy Warden St. Andre, who
24     found that Plaintiff had received all of the
       process he was due.
25
       (DX A-1, p. 42-44.)
26
27    ///
28    ///
                                                            14
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 15 of 33


 1
       31. On December 4, 2014, Plaintiff filed              31. Deny. Petitioner was written a rules
 2     another grievance, this time complaining that         violation, found guilty, and prescribed
       he was being denied access to dayroom and             specific punishment. In addition to the
 3     yard, even though that was not part of the            punishment imposed, petitioner was confined
       penalty imposed by Lieutenant Ramsey after            to quarter for three weeks. On October 22,
 4     Plaintiff was found guilty. Plaintiff wrote,          and October 23, 2014, petitioner attempted to
       “from October 17, 2014, the date of the 115           go to the exercise yard and was told by
 5     hearing when punishment was imposed, until            Officer Whitcome that I was confined to
       November 6, 2014, petitioner was in addition          quarters until January 15, 2015. Petitioner
 6     to the punishments already imposed Plaintiff          then stated that it was impossible for
       was confined to quarters and not permitted to         petitioner to be confined to quarters for 2
 7     go to the dayroom or to yard.”                        months with no access to the dayroom, yard,
                                                             or showers. Officer Whitcome’s only
 8     Plaintiff claimed that once he showed Officer         response was, “This is what you get for
       Whitcome the disciplinary findings that listed        ‘whining’ and complaining.’ You were
 9     the privileges Plaintiff was denied, Plaintiff        warned.” It wasn’t until November 6, 2014,
       was allowed to participate in dayroom and             the following month that petitioner received a
10     yard.                                                 copy of the final disposition of the rules
                                                             violation report that officer Whitcome
11     (DX A- 1, p. 39, 48-49.)                              conceded. Petitioner showed Officer
                                                             Whitcome the final copy which listed no
12                                                           confining to quarters. Then and only then was
                                                             petitioner allowed yard.
13

14     33. Plaintiff’s grievance was rejected on             33. Deny. Petitioner’s appeal was
       January 5, 2014, because Plaintiff failed to          inappropriately screened out against
15     provide the appropriate attachments.                  petitioner’s rights
16     (DX A-1, p. 59.)
17
       34. Plaintiff resubmitted the grievance, which        34. Admit.
18     was later denied as untimely.
19     (DX A-1, p. 60.)
20
       35. Plaintiff has never filed a grievance             35. Deny. On February 18, 2015 petitioner
21     claiming that Lieutenant Brackett searched            and his cellmate was [sic] escorted and placed
       Plaintiff’s cell, or confiscated Plaintiff’s legal    in the shower.
22     property.
                                                             Only petitioner’s legal property was taken a
23     (Defendants’ Exhibit D (DX D), declaration of         ‘future search.’ In what had been a series of
       S. Barnes, ¶ 11.)                                     retaliatory actions against petitioner,
24                                                           petitioner was ‘warned’ by Lieutenant
                                                             Brackett, “this is your last warning.’”
25                                                           Petitioner took this to mean that further
                                                             harassment, harm, injury, or death was
26                                                           imminent. And after a series of threats and
                                                             warnings and out of pure fear for petitioner’s
27
                                                             (35 continued on next page)
28
                                                            15
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 16 of 33


 1
                                                           (35 continued from previous page)
 2
                                                           safety, petitioner chose not to further write
 3                                                         any more grievances. On 5-19-2015
                                                           petitioner’s mental status was increased from
 4                                                         CCCMS level of care to E.O.P level of care
                                                           where petitioner had to undergo significantly
 5                                                         more mental health treatment because of the
                                                           intimidation, retaliation, and harassment that
 6                                                         he experienced at High Desert State Prison.
 7                                                         (Exhibits 2 and 3)
 8

 9

10                                             IV. DISCUSSION

11                   In their moving papers, Defendants raise the following arguments related to

12    Plaintiff’s retaliation claims: (1) Plaintiff cannot succeed on the merits against Defendants Silva,

13    Speers, Ramsey, and Whitcome; (2) Plaintiff has failed to exhaust his administrative remedies as

14    to Defendants Brackett, Whitcome, and Joksch; and (3) Defendants are entitled to qualified

15    immunity. See ECF No. 34-1. Defendants also argue that judgment should be rendered in

16    defendant Hogan’s favor because the first amended complaint contains no allegations against

17    him. See id.

18                   Though the Court found the first amended complaint states a cognizable Eighth

19    Amendment claim against Defendant Joksch, Defendants raise no arguments as to such claim.

20    See e.g. id. The Court will, therefore, recommend this action proceed against defendant Joksch

21    on Plaintiff’s Eighth Amendment claim.3 The Court also agrees with Defendants that the first

22

23
             3
                       Plaintiff’s Eighth Amendment claim stems from allegations related to his cell
      move on September 8, 2014. Plaintiff claims he was ordered to move to a cell “with a gang
24    member” in order to “learn a fucking lesson.” ECF No. 16, pg. 5. These references reasonably
      suggest Plaintiff feared for his safety as a result of the order, specifically that the “lesson” would
25    be in the form of violence perpetrated by a “gang member.” It also suggests the order was based,
      at least in part, on an intention to move Plaintiff to a cell with a known gang member who could
26    deliver that lesson, further implicating a safety concern. In its order determining Plaintiff’s first
      amended complaint is appropriate for service, the Court identified an Eighth Amendment claim
27    related to medical care. See ECF No. 17, pg. 2. Though the Court has recognized an Eighth
      Amendment claim since the inception of this lawsuit, Defendants very specifically move for
28    summary judgment “on the gounds that Plaintiff cannot meet the elements of a retaliation claim
      as to any of the named Defendants.” ECF No. 34-1, pg. 7.
                                                           16
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 17 of 33


 1    amended complaint contains no allegations as against Defendant Hogan and will recommend this

 2    defendant be dismissed.

 3                   The Court’s analysis below is limited to Defendants’ specific arguments

 4    concerning the merits of Plaintiff’s First Amendment retaliation claims, exhaustion, and qualified

 5    immunity. Given the complexity of the interaction of the various arguments in terms of whether

 6    Defendants’ arguments are dispositive overall as to any defendant on Plaintiff’s retaliation claims,

 7    the Court provides the following chart showing which arguments are raised as to which

 8    defendants:

 9                         ARGUMENTS RELATED TO RETALIATION CLAIMS
10                               Cannot Establish         Claim is               Qualified
                                 Merits of Claim         Unexhausted             Immunity
11
                  Silva                  X                                           X
12
                  Joksch                                      X4                     X
13
                  Whitcome               X                     X                     X
14
                  Speers                 X                                           X
15
                  Brackett                                     X                     X
16
                  Ramsey                 X                                           X
17

18           A.      The Merits
19                   In order to prevail on a claim under 42 U.S.C. § 1983 for retaliation, the prisoner

20    must establish that he was retaliated against for exercising a constitutional right, and that the

21    retaliatory action was not related to a legitimate penological purpose, such as preserving

22    institutional security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam).

23    In meeting this standard, the prisoner must demonstrate a specific link between the alleged

24    retaliation and the exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th

25    Cir. 1995); Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner

26
27
             4
                      Defendants argue Plaintiff’s retaliation claim is unexhausted only insofar as it
      relates to denial of a sack lunch. To the extent, as discussed below, Plaintiff’s allegations give
28    rise to additional retaliation claims against Defendant Joksch, Defendants do not argue such
      claims are unexhausted.
                                                         17
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 18 of 33


 1    must also show that the exercise of First Amendment rights was chilled, though not necessarily

 2    silenced, by the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir.

 3    2000), see also Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner

 4    plaintiff must establish the following in order to state a claim for retaliation: (1) prison officials

 5    took adverse action against the prisoner; (2) the adverse action was taken because the prisoner

 6    engaged in protected conduct; (3) the adverse action chilled the prisoner’s First Amendment

 7    rights; and (4) the adverse action did not serve a legitimate penological purpose. See Rhodes, 408

 8    F.3d at 568.

 9                    According to Defendants, the following retaliation claims are at issue:

10                             Plaintiff alleges that Defendants engaged in conduct in retaliation
                      for Plaintiff submitting grievances. (ECF No. 16.) Specifically, Plaintiff
11                    claims that: (1) Defendant Silva destroyed Plaintiff’s drawings in
                      retaliation for filing a grievance against him; (2) Defendant Speers failed
12                    to provide Plaintiff compensation for the artwork that was destroyed; (3)
                      Defendant Joksch refused to provide Plaintiff with a state-issued lunch,
13                    and issued Plaintiff a rules violation for failing to accept a gang member
                      as a cell partner; (4) Plaintiff told Defendant Ramsey that Correctional
14                    Officers were retaliating against him for filing a grievance, but Ramsey
                      ignored Plaintiff’s complaints and found Plaintiff guilty of the rules
15                    violation; (5) Plaintiff complained to Officer Whitcome about the
                      restrictions and was told “this isn’t the place for whiners or complainers;”
16                    and (6) Defendant Brackett searched Plaintiff’s cell as a warning to stop
                      filing grievance. (Id.).
17
                      ECF No. 34-1, pgs. 10-11.
18

19                    Defendants offer the following specific arguments on the merits of these claims:

20                    1.      Plaintiff’s retaliation claim against defendant Silva fails because the
                              alleged retaliatory conduct occurred before plaintiff filed a grievance
21                            and because plaintiff only speculates as to the alleged retaliatory conduct.
                              See id. at 13.
22
                      2.      Plaintiff’s retaliation claim against defendant Speers fails because he took
23                            no adverse action against plaintiff and because plaintiff has not alleged an
                              actual injury. See id. at 13, 15.
24
                      3.      Plaintiff’s retaliation claim against defendant Ramsey fails because there is
25                            no evidence Ramsey acted with retaliatory motive. See id. at 16.
26                    4.      Plaintiff’s retaliation claim against defendant Whitcome fails because he
                              took no adverse action against plaintiff. See id. at 17.
27

28    ///
                                                          18
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 19 of 33


 1                   Defendants present no specific arguments related to the merits of Plaintiff’s

 2    retaliation claims against Defendants Joksch and Brackett. See e.g. id. Defendants Joksch and

 3    Brackett, therefore, are only entitled to judgment as a matter of law on Plaintiff’s retaliation

 4    claims against them to the extent the claims are not exhausted or they are entitled to qualified

 5    immunity, as further discussed below.5 The Court’s further analysis of the merits of Plaintiff’s

 6    retaliation claims is limited to the four defendants as to whom arguments to the law and facts are

 7    raised – Defendants Silva, Speers, Ramsey, and Whitcome.

 8                   1.      Defendant Silva

 9                   According to Defendants, Plaintiff’s retaliation claim against Defendant Silva

10    fails because: (1) the alleged adverse action occurred before the alleged protected activity; and

11    (2) Plaintiff only speculates that Defendant Silva retaliated. See ECF No .34-1, pg. 13.

12    Defendants base these contentions on the following description of Plaintiff’s allegations against

13    Defendant Silva:

14                           Plaintiff alleges that Defendant Silva intentionally destroyed
                     Plaintiff’s drawings in retaliation for Plaintiff filing a grievance against
15                   Silva. Specifically, Plaintiff states:
16                           Upon receiving my property, I was told that I couldn’t have
                             my portraits/drawings. Because I couldn’t have my
17                           portraits/drawings, I was told by Officer Silva that I would
                             be given 3 days to have money put in my inmate trust
18                           account to have the portraits/drawings sent home. So I had
                             the money sent to my account and notified C/O Silva that
19                           the money had arrived as we agreed upon. Shortly
                             thereafter I was told my drawings were destroyed. I
20                           subsequently and timely appealed. (ECF No. 13 at p. 4.)6
21                   Id.
22    ///

23    ///

24    ///

25    ///

26
27
             5
                      Again, the Court notes that Defendants’ exhaustion argument as to Defendant
      Joksch is limited to Plaintiff’s claim relating to denial of a sack lunch.
28
             6
                      Defendants’ citation to ECF No. 13 is presumed to be an error as the first amended
      complaint is filed at ECF No. 16.
                                                          19
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 20 of 33


 1                           a.      Timing

 2                   Defendants contend Plaintiff’s retaliation claim against Defendant Silva fails due

 3    to a timing problem. Specifically, Defendants argue the alleged adverse action occurred before

 4    the alleged protected activity and, therefore, Plaintiff cannot establish the adverse action

 5    occurred because of the protected activity. See ECF No. 34-1, pg. 13. According to Defendants:

 6                            This alleged adverse action cannot be the basis of Plaintiff’s
                     retaliation claim against Defendant Silva because the adverse action
 7                   preceded Plaintiff’s protected conduct. Plaintiff’s drawings were donated
                     on July 22, 2014 (DUF 6), but Plaintiff did not file a grievance regarding
 8                   his drawings until August 12, 2014. (DUF 9.) Thus, Plaintiff’s litigation
                     activities cannot be a substantial or motivating factor for the alleged
 9                   disposal of his property.
10                   ECF No. 34-1, pg. 13.
11                   The Court agrees. As summarized above, Plaintiff’s claim against Defendant Silva

12    is quite limited. Specifically, Plaintiff claims that Defendant Silva improperly destroyed his

13    property in July 2014, conduct for which Plaintiff filed a grievance. See ECF No. 16, pg. 4; see

14    also DX A (Cervantes declaration). Plaintiff does not allege or produce evidence of any protected

15    activity of which Defendant Silva was aware which took place before the destruction of his

16    property in July 2014. Here, the only alleged protected activity – the filing of a grievance against

17    Defendant Silva – occurred after Plaintiff’s property was destroyed. Absent Plaintiff in engaging

18    in some protected activity prior to an adverse action, and absent Defendant Silva’s knowledge of

19    such activity, Plaintiff cannot establish that Defendant Silva’s conduct was motivated by the

20    protected activity. As such, Plaintiff cannot establish an essential element of his retaliation claim
21    against Defendant Silva.

22                           b.      Speculation

23                   Even assuming some adverse action occurred after a protected activity, Defendants

24    also contend Plaintiff’s retaliation claim against Silva fails because Plaintiff only speculates that

25    retaliation occurred. See ECF No. 34-1, pg. 13. Defendants argue:

26                           Plaintiff’s retaliation claim against Defendant Silva also fails
                     because Plaintiff merely speculates that Defendant Silva destroyed the
27                   drawings, and that he did so intentionally. But Plaintiff has no personal
                     knowledge concerning this issue, and has no evidence to support his
28                   beliefs. (DUF 10.) “[M]ere speculation that defendants acted out of
                                                          20
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 21 of 33


 1                    retaliation is not sufficient. ”Wood v. Yordy, 753 F.3d 899, 905 (9th Cir.
                      2014.) For both reasons, timing and speculation, Plaintiff’s retaliation
 2                    claim against Defendant Silva fails.

 3                    ECF No. 34-1, pg. 13.

 4                    Though the Court need not reach this argument because, as discussed above,

 5    Plaintiff cannot establish a necessary element of his retaliation claim against Defendant Silva, the

 6    Court nonetheless finds this argument persuasive as well. Plaintiff does not specifically allege

 7    that Defendant Silva destroyed his property, see e.g. ECF No. 16, and Plaintiff admitted at his

 8    deposition that he has no evidence to show Defendant Silva destroyed his property, see DX C

 9    (transcript of Plaintiff’s deposition).

10                    2.      Defendant Speers

11                    Defendants argue Plaintiff cannot prevail on his retaliation claims against

12    Defendant Speers because Defendant Speers took no adverse action against Plaintiff. See ECF

13    No. 34-1, pgs. 13-15. The Court agrees.

14                    As with Defendant Silva, Plaintiff’s allegations against Defendant Speers are

15    limited. According to Plaintiff, Defendant Speers interviewed him in October 2014 regarding the

16    grievance he filed against Defendant Silva following the destruction of his property. See ECF

17    No. 16, pg. 4. Plaintiff further contends that, after he explained what Defendant Silva had done,

18    Defendant Speers responded: “Well, my officer fucked up.” Id. These allegations fail to state a

19    claim for retaliation against Defendant Speers because Plaintiff does not allege an adverse action.

20    See Diaz v. Sisto, 2010 WL 624618, at *8 (E. Dist. Cal. 2010); see also Wright v. Shannon, 2010

21    WL 445203 (E. Dist. Cal. 2010). Simply interviewing Plaintiff in relation to his grievance is not

22    necessarily adverse. Moreover, it serves a legitimate penological interest.

23                    3.      Defendant Ramsey

24                    Defendants argue Plaintiff cannot prevail on his retaliation claim against defendant

25    Ramsey because Plaintiff has not alleged that Defendant Ramsey took adverse action as a result

26    of Plaintiff engaging in a protected activity. Defendant also contends Defendant Ramsey’s

27    conduct served a legitimate penological interest. See ECF No. 34-1, pgs. 15-17. The Court

28    agrees.
                                                        21
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 22 of 33


 1                    Plaintiff alleges Defendant Ramsey presided over the hearing on the rules violation

 2    report issued by Defendant Joksch for refusing a housing assignment. See ECF No. 16, pgs. 5.

 3    Plaintiff claims that, during the hearing, he told Defendant Ramsey that he believed the rules

 4    violation report had been issued in retaliation. See id. According to Plaintiff, he was found guilty

 5    and assessed a loss of credits as well as a loss of other privileges. See id.

 6                    While these allegations may suggest that Defendant’s Ramsey’s guilty finding

 7    could have been a result of his desire to punish Plaintiff for having filed grievances against other

 8    prison staff, the undisputed evidence shows otherwise. At DX A, Defendants provide the report

 9    of the rules violation hearing conducted by Defendant Ramsey on October 17, 2014. See ECF

10    No. 34-3, pgs. 40-43. The report documents Plaintiff’s plea and statement. See id. According to

11    the report, Plaintiff pleaded not guilty and stated: “I am a Non-Affiliated Inmate and they were

12    trying to cell me on the upper tier with a gang member; Also, I have a lower bunk/lower tier

13    chrono.” Id. at 41. There is no evidence Plaintiff ever informed Defendant Ramsey the rules

14    violation report itself was retaliatory.

15                    The Court finds Defendants have met their initial burden on summary judgment as

16    to Plaintiff’s retaliation claim against Defendant Ramsey. The burden shifts to Plaintiff to

17    demonstrate the existence of a genuine dispute of material fact. In this regard, the Court notes

18    that Plaintiff’s response to Defendants’ statement of undisputed facts does not indicate he ever

19    reported to Defendant Ramsey alleged retaliation as the motive for the rules violation report

20    issued by Defendant Joksch. Instead, Plaintiff denies Defendants’ assertions that Plaintiff did not
21    ask for witnesses at the hearing and that the decision was based on a preponderance of the

22    evidence. See ECF No. 37, pgs. 9-10 (Plaintiff’s response to Defendants’ statement of

23    undisputed facts). Plaintiff has not provided any evidence to support his contention that he

24    requested but was denied witnesses. In any event, whether Plaintiff asked for witnesses is not

25    material to showing Defendant Ramsey’s motivations.

26                    There is simply no evidence to establish that Defendant Ramsey knew that the
27    rules violation report had been improperly written and that Defendant Ramsey nonetheless ruled

28    against Plaintiff out of a desire to retaliate against Plaintiff.
                                                           22
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 23 of 33


 1                   4.      Defendant Whitcome

 2                   Defendants contend that Plaintiff’s retaliation claim against Defendant Whitcome

 3    fails because the evidence shows that Defendant Whitcome did not take any adverse action

 4    against Plaintiff. According to Defendants:

 5                           Plaintiff’s retaliation claim against Defendant Whitcome fails
                     because the claim is belied by the words in Plaintiff’s grievance.
 6                   According to the grievance Plaintiff filed contesting the disciplinary
                     hearing, Plaintiff states, “from October 17, 2014, the date of the 115
 7                   hearing when punishment was imposed, until November 6, 2014,
                     petitioner was in addition to the punishments already imposed Plaintiff
 8                   was confined to quarters and not permitted to go to the dayroom or to
                     yard.” (DUF 31.) Plaintiff then adds that when he showed Defendant
 9                   Whitcome the error, it was corrected. (DUF 32.)
                             Plaintiff’s claim against Defendant Whitcome fails because
10                   Plaintiff has not shown that Defendant Whitcome’s actions were adverse
                     to him. Just the opposite is true. Whitcome helped Plaintiff get his
11                   privileges of yard and dayroom reinstated. Accordingly, the claims against
                     Officer Whitcome should be dismissed.
12
                     ECF No. 34-1, pg. 17.
13

14                   Plaintiff alleges he asked Defendant Whitcome about the loss of yard and dayroom

15    privileges and that Defendant Whitcome responded: “This is not a place for ‘whiners’ or

16    ‘complainers.’” See ECF No. 16, pg. 5. Plaintiff further alleges that he remained confined to his

17    cell for 20 consecutive days. See id. The issue is whether Defendant Whitcome confined

18    Plaintiff to quarters for 20 days in retaliation for “whining” and “complaining” about prison staff.

19                   In his inmate appeal of Defendant Ramsey’s guilty finding, Plaintiff stated that he

20    was told by Defendant Whitcome on October 22, 2014, and October 23, 2014, that he “was
21    confined to quarters until January 15, 2015.” See ECF No. 34-3, pg. 58 (DX A). Plaintiff also

22    stated that the loss of yard and dayroom privileges was not imposed as a result of Defendant

23    Ramsey’s guilty finding. See id. This is corroborated by Defendant Ramsey’s hearing report

24    which details the final disposition as a loss of “canteen, appliances, vendor packages, telephone

25    privileges and personal property for ninety (90) days.” Id. at 66 (DX A). Whether, as Defendants

26    contend, Defendant Whitcome eventually corrected the issue by restoring yard and dayroom
27    privileges does not prove that the loss of these privileges was not improperly enforced by

28    Defendant Whitcome in the first instance in retaliation for Plaintiff being a “complainer” and
                                                        23
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 24 of 33


 1    “whiner.”

 2                   Based on the foregoing, the Court finds that Defendants have not met their initial

 3    burden of establishing the non-existence of a genuine dispute on the issue of Defendant

 4    Whitcome’s allegedly retaliatory conduct, specifically confining Plaintiff to his cell for 20 days

 5    despite such confinement not being part of the punishment imposed by Defendant Ramsey on the

 6    rules violation finding.7

 7           B.      Exhaustion
 8                   Under the Prison Litigation Reform Act (PLRA), prisoners seeking relief under

 9    § 1983 must exhaust all available administrative remedies prior to bringing suit. See 42 U.S.C.

10    § 1997e(a). This requirement is mandatory regardless of the relief sought. See Booth v. Churner,

11    532 U.S. 731, 741 (2001) (overruling Rumbles v. Hill, 182 F.3d 1064 (9th Cir. 1999)). Because

12    exhaustion must precede the filing of the complaint, compliance with § 1997e(a) is not achieved

13    by exhausting administrative remedies while the lawsuit is pending. See McKinney v. Carey, 311

14    F.3d 1198, 1199 (9th Cir. 2002). The Supreme Court addressed the exhaustion requirement in

15    Jones v. Bock, 549 U.S. 199 (2007), and held: (1) prisoners are not required to specially plead or

16    demonstrate exhaustion in the complaint because lack of exhaustion is an affirmative defense

17    which must be pleaded and proved by the defendants; (2) an individual named as a defendant

18    does not necessarily need to be named in the grievance process for exhaustion to be considered

19    adequate because the applicable procedural rules that a prisoner must follow are defined by the

20    particular grievance process, not by the PLRA; and (3) the PLRA does not require dismissal of
21    the entire complaint if only some, but not all, claims are unexhausted. The defendant bears

22    burden of showing non-exhaustion in first instance. See Albino v. Baca, 747 F.3d 1162, 1172

23    (9th Cir. 2014). If met, the plaintiff bears the burden of showing that the grievance process was

24    not available, for example because it was thwarted, prolonged, or inadequate. See id.

25    ///

26    ///
27           7
                     Defendants’ contentions that Plaintiff’s retaliation claim against Defendant
28    Whitcome is unexhausted and that Defendant Whitcome is entitled to qualified immunity on the
      claim are discussed below.
                                                      24
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 25 of 33


 1                   The Supreme Court held in Woodford v. Ngo that, in order to exhaust

 2    administrative remedies, the prisoner must comply with all of the prison system’s procedural

 3    rules so that the agency addresses the issues on the merits. 548 U.S. 81, 89-96 (2006). Thus,

 4    exhaustion requires compliance with “deadlines and other critical procedural rules.” Id. at 90.

 5    Partial compliance is not enough. See id. Substantively, the prisoner must submit a grievance

 6    which affords prison officials a full and fair opportunity to address the prisoner’s claims. See id.

 7    at 90, 93. The Supreme Court noted that one of the results of proper exhaustion is to reduce the

 8    quantity of prisoner suits “because some prisoners are successful in the administrative process,

 9    and others are persuaded by the proceedings not to file an action in federal court.” Id. at 94.

10                   A prisoner in California satisfies the administrative exhaustion requirement by

11    following the procedures set forth in §§ 3084.1-3084.8 of Title 15 of the California Code of

12    Regulations. In California, prisoners “may appeal any policy, decision, action, condition, or

13    omission by the department or its staff that the inmate . . . can demonstrate as having a material

14    adverse effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a).

15    The prisoner must submit their appeal on the proper form, and is required to identify the staff

16    member(s) involved as well as describing their involvement in the issue. See Cal. Code Regs. tit.

17    15, § 3084.2(a). These regulations require the prisoner to proceed through three levels of appeal.

18    See Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.2, 3084.7. A decision at the third formal level,

19    which is also referred to as the director’s level, is not appealable and concludes a prisoner’s

20    departmental administrative remedy. See id. Departmental appeals coordinators may reject a
21    prisoner’s administrative appeal for a number of reasons, including untimeliness, filing excessive

22    appeals, use of improper language, failure to attach supporting documents, and failure to follow

23    proper procedures. See Cal. Code Regs. tit. 15, §§ 3084.6(b). If an appeal is rejected, the

24    prisoner is to be provided clear instructions how to cure the defects therein. See Cal. Code Regs.

25    tit. 15, §§ 3084.5(b), 3084.6(a). Group appeals are permitted on the proper form with each

26    prisoner clearly identified and signed by each member of the group. See Cal. Code Regs. tit 15,
27    § 3084.2(h).

28    ///
                                                        25
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 26 of 33


 1                   According to Defendants:

 2                            On the face of Plaintiff’s First Amended Complaint, he acknowledges
                     that an administrative grievance process was available to him. (ECF No. 16 at
 3                   2.) He also alleges that he exhausted all available administrative remedies.
                     (Id.) But the evidence shows that Plaintiff withdrew his grievance regarding
 4                   Defendant Joksch’s failure to provide him with a sack lunch. (DUF 20.)
                     Plaintiff has never filed a grievance regarding his claims against Defendant
 5                   Brackett, and his grievance against Defendant Whitcome was rejected as
                     untimely. (DUF 31-35.)
 6
                     ECF No. 34-1, pg. 19.
 7

 8                   At the outset, the Court observes that Defendants’ motion is somewhat confusing

 9    as to exhaustion, specifically as to which defendants the failure to exhaust is asserted. In the

10    heading to this section of their moving point and authorities, Defendants state: “Plaintiff’s claims

11    against Defendants Brackett and Whitcome fail because Plaintiff did not exhaust his

12    administrative remedies regarding these claims before filing suit.” ECF No. 34-1, pg. 18. In this

13    section, however, Defendants raise arguments related to Defendant Jocsch’s alleged denial of a

14    sack lunch in addition to arguments related to Defendants Brackett in Whitcome.8 In their reply

15    brief, Defendants for the first time raise exhaustion argument concerning Defendants Silva and

16    Speers. See ECF No. 39, pgs. 3-4. Defendants state in their reply: “Defendants Silva, Speers,

17    Joksch, Whicome, and Brackett are therefore entitled to summary judgment because Plaintiff

18    never submitted an appeal through the final level of review regarding any claims of [retaliation]

19    against these Defendants before initiating this action.” Id. at 4.

20                   Because Defendants did not raise the issue of exhaustion as to Defendants Silva or
21    Speers in their moving papers, the Court does not address the arguments raised for the first time

22    in a reply brief to which Plaintiff had no opportunity to respond. Given that, as discussed above,

23    the Court finds that Plaintiff’s retaliation claims fail on the merits as against Defendants Silva and

24    Speers, no prejudice results to Defendants. The Court’s analysis below is focused on the

25    arguments raised in the moving papers as to Defendants Joksch, Whitcome, and Brackett.

26    ///
27

28
             8
                      Defendants raise no exhaustion argument as to Plaintiff’s claim that Defendant
      Joksch retaliated against him by ordering a cell move on September 8, 2014.
                                                        26
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 27 of 33


 1                   1.     Defendant Joksch

 2                   Defendants contend:

 3                           Plaintiff claims that he was denied a sack lunch, and when he
                     complained to Defendant Joksch, he was rebuffed, Joksch stating, “[y]ou
 4                   like to write up staff and complain like a little bitch, so fuck your state
                     lunch.” (ECF No. 16 at 5.) Plaintiff submitted a grievance complaining
 5                   he was denied a lunch by second watch staff. (DUF 19.) While the
                     grievance alleges that Joksch was unprofessional in dealing with Plaintiff,
 6                   there is nothing in the grievance alleging that Joksch’s actions were
                     retaliatory in nature, or in any way based on Plaintiff filing a grievance.
 7                   (DUF 19.)
                             Plaintiff later withdrew the grievance, advising that the lunch had
 8                   been provided “by housing unit officers later in the day.” (DUF 20.). . . .
 9                                  ***
10                          In this case, Plaintiff withdrew the grievance after receiving his
                     lunch. Plaintiff has never alleged that he withdrew his grievance due to
11                   intimidation by Defendant Joksch or any other officer. Thus, Plaintiff did
                     not exhaust his administrative remedies before filing suit as required by
12                   the PLRA, and his claim against Defendant Joksch should be dismissed.
13                   ECF No. 34-1, pgs. 19-20.
14                   Defendants’ argument is persuasive. Plaintiff admits that, on September 19, 2014,

15    he withdrew his grievance concerning denial of a sack lunch on September 7, 2014, because he

16    was provided a sack lunch later that day. See ECF No. 37, pg. 7. Plaintiff’s retaliation claim

17    against Defendant Joksch based on the denial of a sack lunch on September 7, 2014, is

18    unexhausted.

19                   2.     Defendant Whitcome

20                   Defendants contend:
21                           Plaintiff appears to allege that Defendant Whitcome retaliated
                     against him for filing a grievance against Officer Joksch. However, the
22                   grievance Plaintiff filed against Defendant Whitcome was never
                     processed, as it was rejected by the Appeals Coordinator, first for failure
23                   to attach the appropriate paperwork, and later as untimely. (DUF 33-34.)
                     Plaintiff failed to comply with the relevant grievance rules and therefore
24                   failed to exhaust. . . .
25                   ECF No. 34-1, pgs. 20-21.
26
      ///
27
      ///
28
                                                       27
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 28 of 33


 1                   The Court agrees that Plaintiff’s retaliation claim against Defendant Whitcome is

 2    unexhausted. At issue are two grievances filed by Plaintiff concerning this claim. In his response

 3    to Defendants’ statement of undisputed facts, Plaintiff contends that his first grievance was

 4    improperly screened out but admits that his second grievance was denied as untimely. See ECF

 5    No. 37, pgs. 11-12. While Plaintiff claims the first grievance was improperly handled, he makes

 6    no such allegation in response to Defendants’ motion as to the second grievance. Nor does

 7    Plaintiff allege or submit evidence to show that he challenged the timeliness determination.

 8                   3.      Defendant Brackett

 9                   Defendants assert:

10                            A review of the grievances filed by Plaintiff in 2014 and 2015
                     show that Plaintiff did not file a grievance regarding the search of his cell
11                   by Defendant Brackett. (DUF 35.) Plaintiff filed several grievances,
                     including a grievance regarding his disciplinary hearing, and the denial of
12                   a sack lunch, but there are no records Plaintiff appealed the search of his
                     cell or the confiscation of his legal property. (DUF 35.)
13
                     ECF No. 34-1, pg. 21.
14

15                   In his opposition to Defendants’ motion for summary judgment, Plaintiff admits

16    that he never sought administrative relief for his claim against defendant Brackett. See ECF No.

17    37, pg. 12. Plaintiff argues, however, that Defendant Brackett’s conduct caused him to fear that

18    further acts of retaliation would occur if he did file a grievance. See id. Plaintiff describes the

19    following circumstances for his decision to not seek administrative relief:

20                           On February 18, 2015, [Plaintiff] and his cellmate was [sic]
                     escorted and placed in the shower. Only [Plaintiff’s] legal property was
21                   taken for a “future search.” In what had been a series of retaliatory actions
                     against [Plaintiff], [Plaintiff] was “warned” by Lieutenant Brackett, “this
22                   is your last ‘warning.’” [Plaintiff] took this to mean that further
                     harassment, harm, injury or death was imminent. And after a series of
23                   threats and warnings and out of pure fear for [Plaintiff’s] safety, [Plaintiff]
                     chose not [to] further write any more grievances. . . .
24
                     ECF No. 37, pg. 12.
25

26    ///
27    ///

28    ///
                                                         28
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 29 of 33


 1                   The Ninth Circuit has held that “the threat of retaliation for reporting an incident

 2    can render the prison grievance process effectively unavailable and thereby excuse a prisoner’s

 3    failure to exhaust administrative remedies.” McBride v. Lopez, 807 F.3d 982, 987 (9th Cir.

 4    2015). There are subjective and objective components to test whether a prisoner’s fear of

 5    retaliation excuses non-exhaustion. See id. For the subjective prong, the “prisoner must provide a

 6    basis for the court to find that he actually believed prison officials would retaliate against him if

 7    he filed a grievance.” Id. Upon showing the subjective prong, the prisoner must then

 8    demonstrate his belief was objectively reasonable, meaning “a reasonable prisoner of ordinary

 9    firmness would have believed that the prison official’s action communicated a threat not to use

10    the prison’s grievance procedure and that the threatened retaliation was of sufficient severity to

11    deter a reasonable prisoner from filing a grievance.” Id.

12                   Applying McBride, the Court finds Plaintiff has provided a basis for concluding

13    that Defendant Brackett’s alleged threats deterred him from filing a grievance to satisfy the

14    subjective prong. As alleged in the first amended complaint and discussed herein, Plaintiff

15    believed he had already been frequently subjected to a series of retaliatory acts by prison officials.

16    Additionally, Defendant Brackett allegedly confiscated Plaintiff’s legal documents. See ECF No.

17    37, pg. 12. The circumstances of the alleged history of retaliation, Defendant Brackett seizing

18    legal materials, and Defendant Brackett admonishing Plaintiff that “this is your last ‘warning,’”

19    demonstrate Plaintiff could have subjectively believed defendant Brackett would retaliate against

20    him for filing a grievance.
21                   As to the objective prong, the Court finds that Plaintiff fails to demonstrate that a

22    reasonable prisoner of ordinary firmness would have understood Defendant Brackett as

23    communicating a threat not to use the prison’s grievance procedures. Plaintiff seems to string

24    together Defendant Brackett’s actions with past incidents, involving different prison officials,

25    without explaining a retaliatory motive for Defendant Brackett. The Ninth Circuit has held that

26    “warning” a prisoner constitutes a threat when the evidence shows that the defendant knew the
27    prisoner continually used the grievance system. See Brodheim v. Cry, 584 F.3d 1262, 1270 (9th

28    Cir. 2009). Defendant Brackett’s “warning” was not explicitly threatening retaliation if Plaintiff
                                                         29
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 30 of 33


 1    were to use the prison’s grievance system, nor does Plaintiff offer evidence that Defendant

 2    Brackett knew Plaintiff continually utilized the prison grievance system. Even though the threat

 3    need not explicitly reference the grievance system to deter a reasonable prisoner, prisoners cannot

 4    “avoid filing requirements on the basis of hostile interactions with guards when the interaction

 5    has no apparent relation to the use of the grievance system.” McBride, 807 F.3d at 988. Because

 6    Plaintiff fails to demonstrate Defendant Brackett threatened retaliation relating to Plaintiff’s use

 7    of the prison’s grievance system, the Court finds Plaintiff fails to establish the objective prong of

 8    McBride. As a result, Plaintiff has not overcome his failure to exhaust his retaliation claim

 9    against Defendant Brackett.

10           C.      Qualified Immunity
11                   Government officials enjoy qualified immunity from civil damages unless their

12    conduct violates “clearly established statutory or constitutional rights of which a reasonable

13    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In general,

14    qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

15    law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). In ruling upon the issue of qualified

16    immunity, the initial inquiry is whether, taken in the light most favorable to the party asserting the

17    injury, the facts alleged show the defendant’s conduct violated a constitutional right. See Saucier

18    v. Katz, 533 U.S. 194, 201 (2001). If a violation can be made out, the next step is to ask whether

19    the right was clearly established. See id. This inquiry “must be undertaken in light of the specific

20    context of the case, not as a broad general proposition. . . .” Id. “[T]he right the official is
21    alleged to have violated must have been ‘clearly established’ in a more particularized, and hence

22    more relevant, sense: The contours of the right must be sufficiently clear that a reasonable

23    official would understand that what he is doing violates that right.” Id. at 202 (citation omitted).

24    Thus, the final step in the analysis is to determine whether a reasonable officer in similar

25    circumstances would have thought his conduct violated the alleged right. See id. at 205.

26    ///
27    ///

28    ///
                                                         30
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 31 of 33


 1                   When identifying the right allegedly violated, the court must define the right more

 2    narrowly than the constitutional provision guaranteeing the right, but more broadly than the

 3    factual circumstances surrounding the alleged violation. See Kelly v. Borg, 60 F.3d 664, 667 (9th

 4    Cir. 1995). For a right to be clearly established, “[t]he contours of the right must be sufficiently

 5    clear that a reasonable official would understand [that] what [the official] is doing violates the

 6    right.” See Anderson v. Creighton, 483 U.S. 635, 640 (1987). Ordinarily, once the court

 7    concludes that a right was clearly established, an officer is not entitled to qualified immunity

 8    because a reasonably competent public official is charged with knowing the law governing his

 9    conduct. See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). However, even if the plaintiff

10    has alleged a violation of a clearly established right, the government official is entitled to

11    qualified immunity if he could have “. . . reasonably but mistakenly believed that his . . . conduct

12    did not violate the right.” Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see

13    also Saucier, 533 U.S. at 205.

14                   The first factors in the qualified immunity analysis involve purely legal questions.

15    See Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996). The third inquiry involves a legal

16    determination based on a prior factual finding as to the reasonableness of the government

17    official’s conduct. See Neely v. Feinstein, 50 F.3d 1502, 1509 (9th Cir. 1995). The district court

18    has discretion to determine which of the Saucier factors to analyze first. See Pearson v. Callahan,

19    555 U.S. 223, 236 (2009). In resolving these issues, the court must view the evidence in the light

20    most favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. See
21    Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).

22                   Although both the “clearly established right” and “reasonableness” inquiries are

23    questions of law, where there are factual disputes as to the parties’ conduct or motives, the case

24    cannot be resolved at summary judgment on qualified immunity grounds. See Lolli v. Cty. of

25    Orange, 351 F.3d 410, 421 (9th Cir. 2003); Wilkins v. City of Oakland, 350 F.3d 949, 955-56

26    (9th Cir. 2003); Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003); Martinez v. Stanford,
27    323 F.3d 1178, 1183-85 (9th Cir. 2003).

28    ///
                                                         31
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 32 of 33


 1                   Once a court determines that “the law was clearly established, the immunity

 2    defense ordinarily should fail, since a reasonably competent public official should know the law

 3    governing [the official’s] conduct.” Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). Upon

 4    establishing the violated right was clearly establish, however, the defendant then bears the burden

 5    of establishing that the defendant reasonably believed the alleged conduct was lawful. See

 6    Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002).

 7                   As to whether the rights involved in this case were clearly established, Defendants

 8    appear to concede they were. According to Defendants:

 9                           A prisoner’s general right against retaliatory punishment was
                     clearly established well before Plaintiff was transferred to HDSP in 2014.
10                   E.g., Rhodes, 408 F.3d at 569. Nor was there any question that Plaintiff
                     was engaged in protected conduct when he filed grievances. . . .[H]e was
11                   subjected to the type of adverse action that would chill speech.
12                   ECF No. 34-1, pg. 23.
13                   As to reasonableness, Defendants also appear to concede they cannot meet their

14    burden of showing that they reasonably but mistakenly believed their conduct was lawful.

15    Defendants state: “Because the analysis of a retaliation claim is largely subjective, it’s difficult to

16    determine at the [sic] whether reasonable officers in Defendants’ positions would have known

17    they were violating the law.” Id. The Court simply cannot find, based on the arguments

18    presented, that Defendants have met their burden as to qualified immunity. To the contrary,

19    Defendants appear to concede qualified immunity is inapplicable in this case at this time.

20    ///
21    ///

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///
                                                         32
     Case 2:16-cv-01925-TLN-DMC Document 40 Filed 03/23/21 Page 33 of 33


 1                                             V. CONCLUSION

 2                   Based on the foregoing, the undersigned recommends that:

 3                   1.      Defendants’ motion for summary judgment, ECF No. 34, be granted in part

 4    and denied in part as follows:

 5                           a.      Defendants’ motion be granted as to the merits of Plaintiff’s claims
                     against Defendants Silva, Speers, and Ramsey, as Plaintiff cannot prevail on the
 6                   merits as to the claims against these Defendants;
 7                           b.    Defendants’ motion be denied as to the merits of Plaintiff’s claims
                     against Defendant Whitcome;
 8
                            c.     Defendants’ motion be granted as to Plaintiff’s claims against
 9                   Defendants Whitcome and Brackett, as well as the portion of his claim against
                     defendant Joksch based on denial of a sack lunch, because such claims are
10                   unexhausted;
11                           d.        Defendants’ motion as to qualified immunity is denied;
12                            e.     Defendants’ motion be granted as to Defendant Hogan for failure
                     to state a claim;
13

14                   2.      This action will proceed on the following claims against Defendant Joksch:

15                          a.      Plaintiff’s Eighth Amendment claim against Defendant Joksch
                     based on the cell move ordered on September 8, 2014; and
16
                           b.      Plaintiff’s First Amendment retaliation claim against
17                   Defendant Joksch based on the cell move ordered on September 8, 2014.
18                   These findings and recommendations are submitted to the United States District

19    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20    after being served with these findings and recommendations, any party may file written objections
21    with the court. Responses to objections shall be filed within 14 days after service of objections.

22    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

23    Ylst, 951 F.2d 1153 (9th Cir. 1991).

24

25    Dated: March 22, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                         33
